TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00436-CV



   North Forest Independent School District; Dr. Linda Robinson, Individually and as a
     Member of the North Forest Independent School District Board of Trustees and
            Dr. Silvia Brooks Williams, Individually and as a Member of the
         North Forest Independent School District Board of Trustees, Appellants

                                                 v.

 Michael L. Williams, State Commissioner of Education; and Lizette Gonzales Reynolds,
     Chief Deputy Administrator and Deligee of Defendants Michael L. Williams,
                      State Commissioner of Education, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
       NO. D-1-GN-13-001789, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                                           ORDER

PER CURIAM

               We deny appellants’ “Emergency Motion for Temporary Relief Related to

Petition for Writ of Injunction” and dismiss as moot their motion to expedite consideration of that

emergency motion.

               It is ordered on June 24, 2013.




Before Justices Puryear, Pemberton, and Rose